File No . 33-44254 811-06490 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 101 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 101 [X] (Check appropriate box or boxes.) Dreyfus Premier Investment Funds, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6400 Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) X immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) (days) days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) (days) days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The following post-effective amendment to the Registrant's Registration Statement on Form N-1A relates to the series listed below and does not affect the Registration Statement of Dreyfus Global Real Estate Securities Fund, Dreyfus Global Infrastructure Fund or Dreyfus Diversified International Fund: DREYFUS LARGE CAP EQUITY FUND DREYFUS LARGE CAP GROWTH FUND . SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of New York, and State of New York on the 11th day of April 2017. Dreyfus Premier Investment Funds, Inc. BY: /s/ Bradley J. Skapyak* Bradley J. Skapyak, PRESIDENT Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Bradley J. Skapyak* President (Principal Executive Officer) 04/11/2017 Bradley J. Skapyak /s/ James Windels* Treasurer (Principal Financial 04/11/2017 James Windels and Accounting Officer) /s/ Joseph S. DiMartino* Chairman of the Board 04/11/2017 Joseph S. DiMartino /s/ Peggy C. Davis* Board Member 04/11/2017 Peggy C. Davis /s/ David P. Feldman* Board Member 04/11/2017 David P. Feldman /s/ Joan L. Gulley* Board Member 04/11/2017 Joan L. Gulley /s/ Ehud Houminer* Board Member 04/11/2017 Ehud Houminer /s/ Lynn Martin* Board Member 04/11/2017 Lynn Martin /s/ Robin A. Melvin* Board Member 04/11/2017 Robin A. Melvin /s/ Martin Peretz* Board Member 04/11/2017 Martin Peretz *BY: /s/ Janette Farragher Janette FarragherAttorney-in-Fact INDEX OF EXHIBITSExhibits EX-101.INS  Instance Document.EX-101.SCH  Taxonomy.EX-101.CAL  Calculation Linkbase.EX-101.DEF  Definition Linkbase.EX-101.LAB  Labels Linkbase.EX-101.PRE  Presentation Linkbase.
